Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments with respect to claims 1, 7, 15, 19, filed 2/28/22, have been fully considered but they are not persuasive. 

On page 9-10 of the applicant’s response, the applicant argues that Hottinen discusses a frequency offset but it is not related to a Transmission Time-Point Adjustment (TPA) procedure, and does not consider the TPA procedure among the source, the relay and the destination
Regarding the arguments above, the examiner respectfully disagrees with the applicant. The examiner is using the broadest reasonable interpretion in the art for Transmission Time-Point Adjustment (TPA) procedure. A search by the examiner revealed that it is not a universally accepted term in the art, and may be specific to the applicant. Therefore, any method or procedure where a signal is adjusted in time or transmission can be interpreted as a TPA procedure. In this case, Hottinen [0048-0049] teaches a frequency offset procedure for signals from the source, relay and destination.
 Therefore, as the claim language reads, the combination and Hottinen does teach the argued limitations.


/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469